CASE 0:18-cv-02301-JRT-KMM Document 90-17 Filed 03/27/20 Page 1 of 4




  EXHIBIT 17
                                          CASE 0:18-cv-02301-JRT-KMM Document 90-17 Filed 03/27/20 Page 2 of 4


                    Facility Inspection Report Issued By The Minnesota Department of Corrections Pursuant to MN Statute 241.021, Subdivision 1
                    Inspection and Enforcement Unit, 1450 Energy Park Drive, Suite 200, St.Paul MN 55108
                    Telephone: 651-361-7146     Fax: 651-642-0314      Email: ie-support.doc@state.mn.us

 INSPECTION DETAILS                Sherburne County Jail
 FOR:

  Address:         13880 Highway 10, Elk River, MN 55330

  MN Governing Rule:        2911 Local Adult Detention Facilities

  Inspection Type:      Biennial                         Inspected By:     Greg Croucher – Senior Detention Facility Inspector                Inspected on:       08/01/2018

  Inspection Method:        Facility tour, staff and resident interviews, employee and resident file reviews, related documentation reviews, and video footage review.

  Officials Present During Inspection:         Accreditation Coordinator Lisa Eckhart; Commander Pat Carr; Jail Administrator Brian Frank

  Officials Present for Exit Interview:        Accreditation Coordinator Lisa Eckhart; Commander Pat Carr; Jail Administrator Brian Frank

  Issued Inspection Report to:        Commander Pat Carr; Jail Administrator Brian Frank; Sheriff Joel Brott; County Administrator Steve Taylor; Regional Manager Sherry Hill


 RULE COMPLIANCE SUMMARY
   Rule        Requirement         Total                Total Compliance Total Non             Total Compliance      Compliance          Substantial Compliance
   Chapter     Type                Applicable                            Compliance            With Concerns         Rating              Result/Criteria
   2911        Mandatory           126                  126               0                    2                     100.00%             Compliance rating of 100%

   2911        Essential           101                  101               0                    1                     100.00%             Compliance rating of 90%

 TERMS OF OPERATION
   Authority to Operate:      approval                    Begins On:     07/01/2018     Ends On:      06/30/2020        Facility Type:     Jail
   Placed on Biennial Status:      Yes                    Biennial Status Annual Compliance Form Due On:             06/30/2019

   Delinquent Juvenile Hold Approval:           6 hrs                                                                   Certificate Holder:       Sherburne County Sheriff's Department
   Special Conditions:        None.


      Approved Capacity Details *Operational Capacity is calculated as a percent of Approved Capacity beds.
      Bed Type                        Gender            Approved    %Operating        Operational    Bed Details                         Conditions
                                                        Capacity    Capacity          Capacity
      Secure                          Coed              732         95                695.40         None.

      Variances
      1. MN Rule       2911.3200 INMATE VISITATION This variance is extended for the next biennial period          Conditions:     None.
                       and expanded to eliminate the requirement for Saturday on-site visits.

  RULE COMPLIANCE DETAILS

Sherburne County Jail - Inspection ID: 6740                                                            Page 1 of 3                                                                  08/15/2018 15:18
                                         CASE 0:18-cv-02301-JRT-KMM Document 90-17 Filed 03/27/20 Page 3 of 4
InspectionType :Biennial                                                                    Sherburne County Jail                                                                  InspectionID:   6740
       Chapter 2911 - Mandatory Rules In Compliance With Concerns                                    Total: 2

       1. 2911.5000 POST ORDERS; FORMAL INMATE COUNT; WELL-BEING CHECKS. Subpart 5. Well-being.

       A facility shall have a system providing for well-being checks of inmates. A written policy and procedure shall provide that all inmates are personally observed by a custody staff person at
       least once every 30 minutes. Thirty-minute checks should be staggered. If a well-being check does not occur due to an emergency, it must be documented in the jail log and have
       supervisory review and approval. More frequent observation is required for those inmates of a special need classification who may be harmful to themselves. Examples of inmates of a
       special need classification include those classified as potentially suicidal, or as mentally ill, or those experiencing withdrawal from drugs or alcohol.
       Inspection Findings:

       A review of video footage showed a number of well-being checks that were completed at too fast a pace.

       Corrective Actions:

       Staff members need to slow down and be more deliberate and thorough at each cell. Facility administration has already taken steps to address this issue.

                                                                                                                                                                                    Response Needed By:

       2. 2911.5450 DANGEROUS MATERIALS.

       A facility shall have a written policy and procedure that specifies that materials dangerous to either security or safety shall be properly secured. Storage and use of flammable, toxic, and
       caustic materials must be in accordance with all applicable laws and regulations of governing jurisdictions. The policy must cover control and use of tools and culinary and medical equipment.
       Inspection Findings:

       Two items were removed from the inmate worker housing unit.
       Barbacide which is "corrosive" and Hair clipper oil which is "fatal if swallowed."
       Corrective Actions:

       Ensure that these items are no longer allowed in areas with inmate access.

                                                                                                                                                                                    Response Needed By:

       Chapter 2911 - Essential Rules In Compliance With Concerns                                    Total: 1

       1. 2911.1600 DESIGNATED TRAINING OFFICER.

       A facility shall have a designated training officer responsible for: A. maintenance of training plans as required in part 2911.1000; B. maintenance of training records in sufficient detail to allow
       inspector assessment of compliance with parts 2911.1100 to 2911.1700; and C. documentation of waivers of training requirements based on equivalent training received before employment
       or demonstrated competency through proficiency testing.
       Inspection Findings:

       Sergeant Volkers is the designated training officer. He has other duties other than training records as he facilitates and schedules training as well. He also develops and maintains the
       training plan.
       Corrective Actions:

       Due to the amount of staff that are employed in the jail it is strongly recommended that the staffing complement in the training area be increased. A .5 f.t.e. is recommended.
       This is based upon a best practice ratio of one training staff per 100 staff members.
                                                                                                                                                                                    Response Needed By:




Sherburne County Jail - Inspection ID: 6740                                                             Page 2 of 3                                                                       08/15/2018 15:18
                                      CASE 0:18-cv-02301-JRT-KMM Document 90-17 Filed 03/27/20 Page 4 of 4
InspectionType :Biennial                                                   Sherburne County Jail                                               InspectionID:   6740

  INSPECTION COMMENTS

        The older part of the jail which includes: special management housing and the inmate worker unit continues to have issues with flooring and showers.
        Additionally, the booking room, property room, kitchen and laundry areas are undersized. These support spaces have not grown as the facility has
        added housing units. Long-term planning to address these space needs should be started.

        The majority of the kitchen equipment was replaced in 2015. Carpet in the high traffic areas of the larger housing unit is set to be replaced.

        A comprehensive staffing analysis has been completed. The approved capacity of the facility has also been increased from 662 to 732 inmates.

        The jail is continuing the use of pro se computers in more housing units. This has been utilized frequently by the inmates.

        The Sherburne County Jail continues to operate at the highest levels of compliance with the Chapter 2911 rules. The jail deals with a wide variety of
        inmates including local, D.O.C., Immigration, B.I.A. and U.S. Marshals. Classification was reviewed and found to be in compliance and working well.
        The facility has done well to properly classify and separate inmates appropriately.

        The facility offers a wide variety of program options for the inmates.

  JJDPA Compliance

        On August 1, 2018 a Juvenile Justice and Delinquency Prevention Act audit was conducted. The Sherburne County Jail has 6 hour juvenile hold
        approval. There are three core requirements that are looked at during our facility review. Those core requirements are Deinstitutionalization of Status
        Offenders (DSO), Removal of Juveniles for Adult Jail and Adult Lockups (Jail Removal), and Sight and Sound separation.

        According to facility records, the Sherburne County Jail held or processed zero juveniles between October, 2017 and the day of inspection. The
        findings are as follows:

        DSO: No status offenders were held in the jail.

        Jail Removal: No juveniles were held or processed during the timeframe referenced above.

        Sight and Sound Separation: The facility's design and policies allow for proper sight and sound separation. Policies and the court schedule also
        indicate that these are maintained.

        The facility does not participate in any "Scared Straight" programs for any youth that are under public authority.

        Based on the documentation that I reviewed, I found no violations of the JJDP act during the Sherburne County inspection.



         Report completed By:       Greg Croucher – Senior Detention Facility Inspector                      Signature:




Sherburne County Jail - Inspection ID: 6740                                            Page 3 of 3                                                   08/15/2018 15:18
